Matter of Stevenson v Blanco (2015 NY Slip Op 03168)





Matter of Stevenson v Blanco


2015 NY Slip Op 03168


Decided on April 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
HECTOR D. LASALLE, JJ.


2014-01601
 (Docket No. F-713-13)

[*1]In the Matter of Christine Stevenson, respondent,
vAugusto Blanco, appellant.


Carol Kahn, New York, N.Y., for appellant.
Thomas P. Delpizzo, Poughkeepsie, N.Y., for respondent.

DECISION & ORDER
Appeal from an order of the Family Court, Dutchess County (Joseph A. Egitto, J.), dated January 21, 2014. The order denied the father's objections to a prior order of that court (Elaine Greenblatt, S.M.), dated November 1, 2013, which denied his motion to vacate an order entered on consent.
ORDERED that the order dated January 21, 2014, is affirmed, without costs or disbursements.
" [S]tipulations of settlement, especially those whose terms are placed upon the record in open court, are met with judicial favor. Absent a showing of fraud, overreaching, mistake, or duress, the stipulation should not be disturbed by the court'" (Matter of Woods v Velez-Shanahan, 308 AD2d 593, 594, quoting Wieners v Wieners, 239 AD2d 493, 494; see Matter of Suzuki v Peters, 12 AD3d 612; Natole v Natole, 256 AD2d 558, 559). Contrary to the father's contention, he consented on the record in open court, after conferring with counsel, to the finding of willfulness against him and, therefore, the stipulation should not be set aside (see Matter of Suzuki v Peters, 12 AD3d at 612-613; Matter of Woods v Velez-Shanahan, 308 AD2d at 594; Natole v Natole, 256 AD2d at 559).
The father's remaining contentions are unpreserved for appellate review, as he failed to raise those issues in his objections before the Family Court (see Matter of Best v Hinds, 113 AD3d 676, 677; Matter of Betancourt v Betancourt, 71 AD3d 764, 765; Matter of Forman v Frost, 67 AD3d 908, 909; Matter of Primus v Mason-Primus, 63 AD3d 743, 744).
DILLON, J.P., DICKERSON, HALL and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court